                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


NATE A. LINDELL,

             Plaintiff,

      v.                                              Case No. 19-CV-827

BRIAN GREFF, ET AL.,

             Defendants.


                                       ORDER


      The defendants have filed a motion for summary judgment on the ground that

plaintiff Nate Lindell did not exhaust his administrative remedies. (ECF No. 17.)

They also contend that the court should stay merits discovery while their summary

judgment motion is pending. (Id. at 1.) The exhaustion of administrative remedies is

a condition precedent to suit. Dixon v. Page, 291 F.3d 485, 488 (7th Cir. 2002) (citing

Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999)). The court must address

the exhaustion issue before turning to the merits of the case. See Pavey v. Conley, 544

F.3d 739, 740 (7th Cir. 2008). Any discovery concerning the merits of Lindell’s claim

is premature prior to the resolution of the defendants’ motion for summary judgment

based on exhaustion.

      Lindell has filed a letter in which he says that he is willing to engage in

mediation in all five of the cases he currently has pending in the Eastern District of

Wisconsin. (ECF No. 21.) The court will refer this case for mediation if the defendants




      Case 2:19-cv-00827-LA-WED Filed 06/02/20 Page 1 of 2 Document 22
are also interested in pursuing mediation. The defendants should notify the court if

they would like a status conference to discuss mediation in Lindell’s cases.

      THEREFORE, IT IS ORDERED that the defendants’ motion to stay merits

discovery is (ECF No. 18) is GRANTED.

      Dated at Milwaukee, Wisconsin this 2nd day of June, 2020.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          2



      Case 2:19-cv-00827-LA-WED Filed 06/02/20 Page 2 of 2 Document 22
